Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, 8, 18, 23, 46, 49, 66, 68, 69, 74, 75, 77, 79, 86, 88, 102, 105 and 127-129 are pending in the application. Claims 1, 6, 8, 18, 23, 46, 68, 69, 74, 75, 77, 79, 86, 102, 105 and 127-129 are rejected. Claim 88 is allowed. Claim 49 and 66 are objected to.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22nd, 2021 has been entered.


Response to Amendment / Argument
On page 43 of the response filed December 22nd, 2021, Applicant addresses rejection (2 of 2) under 35 USC 112(a) for lack of written description regarding the definition of R3S and refers to the amendment to claim 1. The current scope of claim 1, however, still suffers from the same deficiency where Applicant is attempting to introduce a broader scope than originally filed. For this reason, the rejection below is still deemed proper.
All other objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore,  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 6, 8, 18, 23, 46, 68, 69, 74, 75, 77, 79, 86, 102, 105 and 127-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
These claims are rejected for containing new matter based on the previous amendment to claim 1 to add the option for R3S to be –CN. Applicant asserted that support for the amendment can be found as follows on page 44 of the response filed June 17th, 2021:

    PNG
    media_image1.png
    226
    638
    media_image1.png
    Greyscale

In the instant case, however, the amendment to claim 1 results in encompassing subject that was not encompassed by even the broadest disclosure of the originally filed application. For instance, the compounds 130 and 155 and the structures cited by Applicant are only directed to cyano groups on substituted furyl and isoxazole rings where instant claim 1 now encompasses cyano substitution of any type of 5-membered R3 ring.  As noted in MPEP 2163.07(II): 
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

In this situation, there would appear to be multiple corrections including that Applicant intended to encompass cyano as R3S but it was inadvertently omitted and that the particular species and structures depicted in the specification were non-preferred and an artifact of an earlier drafting. For at least this reason, the amendment to encompass subject matter that extends beyond the broadest originally filed disclosure is deemed to introduce new matter.

Allowable Subject Matter
Claims 49 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626